 

 
NEW ENGLAND BANK
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (the “Agreement”) by and between
New England Bank, a Connecticut chartered bank (the “Bank”) and David J.
O’Connor (the “Executive”) is made effective as of July 13, 2009. References to
the “Company” herein shall mean New England Bancshares, Inc. (the “Company”), a
Maryland corporation and the holding company of the Bank.


W I T N E S S E T H


WHEREAS, the Bank, as successor to Enfield Federal Savings and Loan Association
(“Enfield Federal”), and the Executive are currently parties to an amended and
restated employment agreement originally entered into as of December 28, 2005
and further amended on November 12, 2008 (the “Employment Agreement”);


WHEREAS, Enfield Federal has merged into Valley Bank, a subsidiary of the
Company, and pursuant to the merger Valley Bank changed its name to New England
Bank; and


WHEREAS, the Bank and the Executive desire to amend and restate the Employment
Agreement in order to reflect the new name of the Bank.


NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, the parties hereby agree as follows:


1.           Employment.  Executive is employed as the President and Chief
Executive Officer of the Bank.  Executive shall perform all duties and shall
have all powers which are commonly incident to the offices of President and
Chief Executive Officer of the Bank or which, consistent with those offices, are
delegated to him by the Board of Directors of the Bank.  During the term of this
Agreement, Executive also agrees to serve, if elected, as an officer and/or
director of any subsidiary of the Bank and in such capacity carry out such
duties and responsibilities reasonably appropriate to that office.


2.           Location and Facilities.  The Executive will be furnished with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 and as are necessary for him to perform his
duties.  The location of such facilities and staff shall be at the principal
administrative offices of the Bank, or at such other site or sites customary for
such offices.


3.           Term.


 
a.
The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the date of this Agreement (the “Effective Date”) and
ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3, provided,
however, that all changes


 
 

--------------------------------------------------------------------------------

 

intended to comply with Code Section 409A shall be effective retroactively to
December 28, 2005; and provided further, that no retroactive changes shall
affect the compensation or benefits previously provided to the Executive.


 
b.
Commencing on April 1, 2010 and continuing on each anniversary thereafter, the
disinterested members of the boards of directors of the Bank may extend the
Agreement an additional year such that the remaining term of the Agreement shall
be thirty-six (36) months, unless Executive elects not to extend the term of
this Agreement by giving written notice in accordance with Section 19 of this
Agreement.  The Board of Directors of the Bank (the “Board”) will review the
Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement and the rationale and results thereof shall be
included in the minutes of the Board’s meeting.  The Executive shall receive
notice as soon as possible after such review as to whether the Agreement is to
be extended.



4.           Base Compensation.


 
a.
The Bank agrees to pay the Executive during the term of this Agreement a base
salary at the rate of $310,500 per year, payable in accordance with customary
payroll practices.



 
b.
The Board shall review annually the rate of the Executive’s base salary based
upon factors they deem relevant, and may maintain or increase his salary,
provided that no such action shall reduce the rate of salary below the rate in
effect on the Effective Date.



 
c.
In the absence of action by the Board, the Executive shall continue to receive
salary at the annual rate specified on the Effective Date or, if another rate
has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this Section
4.



5.           Bonuses.  The Executive shall be entitled to participate in
discretionary bonuses or other incentive compensation programs that the Bank may
award from time to time to senior management employees pursuant to bonus plans
or otherwise.  Any bonuses or other payments made pursuant to this Section 5
shall be paid promptly by the Bank and in any event no later than March 15 of
the year immediately following the end of the calendar year for which such
amounts were payable.


6.           Benefit Plans.  The Executive shall be entitled to participate in
such life insurance, medical, dental, pension, profit sharing, retirement and
stock-based compensation plans and other programs and arrangements as may be
approved from time to time by the Company and the Bank for the benefit of their
employees.

 
2

--------------------------------------------------------------------------------

 

7.           Vacation and Leave.


 
a.
The Executive shall be entitled to vacation and other leave in accordance with
policy for senior executives, or otherwise as approved by the Board.



 
b.
In addition to paid vacation and other leave, the Executive shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment for such additional periods of time and for such valid and legitimate
reasons as the Board may in its discretion determine.  Further, the Board may
grant to the Executive a leave or leaves of absence, with or without pay, at
such time or times and upon such terms and conditions as the Board in its
discretion may determine.



8.           Expense Payments and Reimbursements.  The Executive shall be
reimbursed for all reasonable out-of-pocket business expenses that he shall
incur in connection with his services under this Agreement upon substantiation
of such expenses in accordance with applicable policies of the Bank.  Such
reimbursements shall be paid promptly by the Bank and in any event not later
than March 15 of the year immediately following the end of the calendar year in
which the Executive incurred such expense.
 
 
9.           Automobile Allowance.  During the term of this Agreement, the
Executive shall be entitled to an automobile allowance on terms no less
favorable that those in effect immediately prior to the execution of this
Agreement.  Executive shall comply with reasonable reporting and expense
limitations on the use of such automobile as may be established by the Bank from
time to time, and the Bank shall annually include on Executive’s Form W-2 any
amount of income attributable to Executive’s personal use of such
automobile.  Payments, if any, made under this Section 9 shall be paid promptly
by the Bank and in any event not later than March 15 of the year immediately
following the end of the calendar year in which the expense was incurred.


10.           Loyalty and Confidentiality.


 
a.
During the term of this Agreement Executive:  (i) shall devote all his time,
attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Bank or
any of their subsidiaries or affiliates, unfavorably affect the performance of
Executive’s duties pursuant to this Agreement, or violate any applicable statute
or regulation and (ii) shall not engage in any business or activity contrary to
the business affairs or interests of the Bank.


 
3

--------------------------------------------------------------------------------

 

 
b.
Nothing contained in this Agreement shall prevent or limit Executive’s right to
invest in the capital stock or other securities of any business dissimilar from
that of the Bank, or, solely as a passive, minority investor, in any business.



 
c.
Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and the Bank; the
names or addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company and the Bank to which he may be exposed
during the course of his employment.  The Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor shall he employ such information in any way other than for the
benefit of the Company and the Bank.



11.           Termination and Termination Pay.  Subject to Section 12 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:


 
a.
Death.  Executive’s employment under this Agreement shall terminate upon his
death during the term of this Agreement, in which event Executive’s estate shall
be entitled to receive the compensation due to the Executive through the last
day of the calendar month in which his death occurred.



 
b.
Retirement.  This Agreement shall be terminated upon Executive’s retirement
under the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise.



 
c.
Disability.



 
i.
The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability.  For these purposes, the Executive shall
be deemed to have a “Disability” in any case in which it is determined that the
Executive (a) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death, or last for a continuous period of not less than 12
months; (b) by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or last for a continuous
period of not less than 12 months, is receiving income replacement benefits for
a period of not less than three months under an accident and health plan
covering employees of the Bank; or (c) is totally disabled by the Social
Security Administration.


 
4

--------------------------------------------------------------------------------

 

 
ii.
In the event of such Disability, Executive’s obligation to perform services
under this Agreement will terminate.  The Bank will pay Executive, as Disability
pay, an amount equal to 100% of Executive’s bi-weekly rate of base salary in
effect as of the date of his termination of employment due to
Disability.  Disability payments will be made on a monthly basis and will
commence on the first day of the month following the effective date of
Executive’s termination of employment for Disability and end on the earlier of:
(A) the date he returns to full-time employment at the Bank in the same capacity
as he was employed prior to his termination for Disability; (B) his death; or
(C) upon attainment of age 65.  Such payments shall be reduced by the amount of
any short- or long-term disability benefits payable to the Executive under any
other disability programs sponsored by the Bank.  In addition, during any period
of Executive’s Disability, Executive and his dependents shall, to the greatest
extent possible, continue to be covered under all benefit plans (including,
without limitation, non-taxable medical, dental and life insurance plans) of the
Bank, in which Executive participated prior to his Disability on the same terms
as if Executive were actively employed by the Bank.



 
d.
Termination for Cause.



 
i.
The Board may, by written notice to the Executive in the form and manner
specified in this paragraph, terminate his employment at any time, for
“Cause”.  The Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause.  Termination for “Cause”
shall mean termination because of, in the good faith determination of the Board,
Executive’s:



 
(1)
Personal dishonesty;



 
(2)
Incompetence;



 
(3)
Willful misconduct;



 
(4)
Breach of fiduciary duty involving personal profit;



 
(5)
Intentional failure to perform stated duties;



 
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflects adversely on the reputation of the Company
and the Bank, any felony conviction, any violation of law involving moral
turpitude or any violation of a final cease-and-desist order; or


 
5

--------------------------------------------------------------------------------

 

(7)           Material breach by Executive of any provision of this Agreement.


 
ii.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Bank unless there shall have been delivered to
Executive a copy of a resolution duly adopted at a meeting of such Board where
in the good faith opinion of the Board, Executive was guilty of the conduct
described above and specifying the particulars thereof.



 
e.
Voluntary Termination by Executive.  In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Boards, in which case Executive shall receive only his
compensation, vested rights and employee benefits up to the date of his
termination.



 
f.
Without Cause or With Good Reason.



 
i.
In addition to termination pursuant to Sections 11(a) through 11(e) the Boards,
may, by written notice to Executive, immediately terminate his employment at any
time for a reason other than Cause (a termination “Without Cause”) and Executive
may, by written notice to the Board, immediately terminate this Agreement at any
time for “Good Reason” as defined below.



 
ii.
Subject to Section 12 of this Agreement, in the event of termination under this
Section 11(f), Executive shall be entitled to receive an amount equal to (i) his
base salary for the remaining term of the Agreement, and (ii) the value of the
benefits he would have received during the remaining term of the Agreement under
any retirement programs (whether tax-qualified or non-qualified) in which
Executive participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding his
termination), payable as a single cash lump sum distribution within ten (10)
calendar days following such termination.  In addition, the Executive shall
continue to participate in any benefit plans of the Bank that provide life
insurance and non-taxable medical and dental insurance, or similar coverage upon
terms no less favorable than the most favorable terms provided to senior
executives of the Bank during such period.  In the event that the Bank is unable
to provide such coverage by reason of Executive no longer being an employee, the
Bank shall pay the Executive the value of such benefits in a single cash lump
sum distribution within ten (10) calendar days following his termination.


 
6

--------------------------------------------------------------------------------

 

 
iii.
“Good Reason” shall exist if, without Executive’s express written consent, the
Bank materially breach any of their respective obligations under this
Agreement.  Without limitation, such a material breach shall be deemed to occur
upon any of the following:



 
(1)
A material reduction in Executive’s responsibilities or authority in connection
with his employment with the Bank;



 
(2)
Assignment to Executive of duties of a non-executive nature or duties for which
he is not reasonably equipped by his skills and experience;



 
(3)
Failure of the Executive to be nominated or re-nominated to the Board



 
(4)
A material reduction in Executive’s salary or benefits contrary to the terms of
this Agreement, or, following a Change in Control as defined in Section 12 of
this Agreement, any reduction in salary or material reduction in benefits below
the amounts to which he was entitled prior to the Change in Control;



 
(5)
Termination of incentive and benefit plans, programs or arrangements, or
reduction of Executive’s participation to such an extent as to materially reduce
their aggregate value below their aggregate value as of the Effective Date;



 
(6)
A requirement that Executive relocate his principal business office or his
principal place of residence outside of the area consisting of a twenty-five
(25) mile radius from the current main office and any branch of the Bank, or the
assignment to Executive of duties that would reasonably require such a
relocation; or



 
(7)
Liquidation or dissolution of the Company or the Bank, other than liquidations
or dissolutions that are caused by reorganizations that do not negatively affect
the status of the Executive,



 
provided, however, that prior to any termination of employment for Good Reason
(a termination “With Good Reason”), the Executive must first provide written
notice to the Bank within ninety (90) days following the initial existence of
the condition, describing the existence of such condition, and the Bank shall
thereafter have the right to remedy the condition within thirty (30) days of the
date the Bank received the written notice from the Executive.  If the Bank
remedies the condition within such
 

 
7

--------------------------------------------------------------------------------

 

thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Bank does not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.


 
iv.
Notwithstanding the foregoing, a reduction or elimination of the Executive’s
benefits under one or more benefit plans maintained by the Company or the Bank
as part of a good faith, overall reduction or elimination of such plans or plans
or benefits thereunder applicably to all participants in a manner that does not
discriminate against Executive (except as such discrimination may be necessary
to comply with law) shall not constitute an event of Good Reason or a material
breach of this Agreement, provided that benefits of the type or to the general
extent as those offered under such plans prior to such reduction or elimination
are not available to other officers of the Bank or any company that controls the
Bank under a plan or plans in or under which Executive is not entitled to
participate.

 
 
v.
For purposes of this Agreement, any termination of Executive’s employment shall
be construed to require a “Separation from Service” in accordance with Code
Section 409A and the regulations promulgated thereunder, such that the Bank and
Executive reasonably anticipate that the level of bona fide services Executive
would perform after termination would permanently decrease to a level that is
less than 50% of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36) month period.



 
g.
Continuing Covenant Not to Compete or Interfere with Relationships.  Regardless
of anything herein to the contrary, following a termination by the Bank or
Executive pursuant to Section 11(f):



 
i.
Executive’s obligations under Section 10(c) of this Agreement will continue in
effect; and



 
ii.
During the period ending on the first anniversary of such termination, the
Executive shall not serve as an officer, director or employee of any bank
holding company, bank, savings bank, savings and loan holding company, or
mortgage company (any of which, a “Financial Institution”) which Financial
Institution offers products or services competing with those offered by the Bank
from any office within fifty (50) miles from the main office or any branch of
the Bank and shall not interfere with the relationship of the Company and the
Bank and any of its employees, agents, or representatives.


 
8

--------------------------------------------------------------------------------

 



12.           Termination in Connection with a Change in Control.


 
a.
For purposes of this Agreement, a Change in Control means any of the following
events:



 
(i)
Merger:  The Company merges into or consolidates with another corporation, or
merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.



 
(ii)
Acquisition of Significant Share Ownership:  There is filed or required to be
filed a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s voting securities, but this clause (b) shall not apply to beneficial
ownership of Company voting shares held in a fiduciary capacity by an entity of
which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities.



 
(iii)
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or



 
(iv)
Sale of Assets:  The Company sells to a third party all or substantially all of
its assets.



Notwithstanding anything in this Agreement to the contrary, in no event shall
reorganization of the Bank from the mutual holding company form or organization
to the full stock holding company form of organization (including the
elimination of the mutual holding company) constitute a “Change in Control” for
purposes of this Agreement.

 
9

--------------------------------------------------------------------------------

 

 
b.
Termination.  If within the period ending two (2) years after a Change in
Control, (i) the Company and the Bank shall terminate the Executive’s employment
Without Cause, or (ii) Executive voluntarily terminates his employment With Good
Reason, the Company and the Bank shall, within ten calendar days following the
termination of Executive’s employment, make a single lump-sum cash payment to
him equal to three (3) times the Executive’s average Annual Compensation (as
defined in this Section 12(b)) over the five (5) most recently completed
calendar years ending with the year immediately preceding the effective date of
the Change in Control.  In determining Executive’s average Annual Compensation,
Annual Compensation shall include base salary and any other taxable income,
including but not limited to amounts related to the granting, vesting or
exercise of restricted stock or stock option awards, commissions, bonuses
(whether paid or accrued for the applicable period), as well as, retirement
benefits, director or committee fees and fringe benefits paid or to be paid to
Executive or paid for Executive’s benefit during any such year, profit sharing,
employee stock ownership plan and other retirement contributions or benefits,
including to any tax-qualified plan or arrangement (whether or not taxable) made
or accrued on behalf of Executive of such year.  The cash payment made under
this Section 12(b) shall be made in lieu of any payment also required under
Section 11(f) of this Agreement because of a termination in such
period.  Executive’s rights under Section 11(f) are not otherwise affected by
this Section 12.  Also, in such event, the Executive shall, for a thirty-six
(36) month period following his termination of employment, receive the value of
the benefits he would have received over such  period under any retirement
programs (whether tax-qualified or nonqualified) in which the Executive
participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding the
Change in Control), payable as a single cash lump sum distribution within ten
(10) calendar days following such termination.  In addition, the Executive shall
continue to participate in any benefit plans of the Company and the Bank that
provide life insurance and non-taxable medical and dental insurance, or similar
coverage upon terms no less favorable than the most favorable terms provided to
senior executives of the Bank during such period.  In the event that the Company
and the Bank are unable to provide such coverage by reason of the Executive no
longer being an employee, the Bank shall pay the Executive the value of such
benefits in a single lump sum within ten (10) calendar days following his
termination.



 
c.
The provisions of Section 12 and Sections 14 through 25, including the defined
terms used is such sections, shall continue in effect until the later of the
expiration of this Agreement or two (2) years following a Change in Control.




 
10

--------------------------------------------------------------------------------

 

13.           Indemnification and Liability Insurance.  Subject to, and limited
by Section 26(f) of this Agreement, the Bank shall provide the following:


 
a.
Indemnification.  The Company and the Bank agree to indemnify the Executive (and
his heirs, executors, and administrators), and to advance expenses related
thereto, to the fullest extent permitted under applicable law and regulations
against any and all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit, or proceeding in which he
may be involved by reason of his having been a director or Executive of the
Company, the Bank or any of their subsidiaries (whether or not he continues to
be a director or Executive at the time of incurring any such expenses or
liabilities) such expenses and liabilities to include, but not be limited to,
judgments, court costs, and attorney’s fees and the cost of reasonable
settlements, such settlements to be approved by the Board, if such action is
brought against the Executive in his capacity as an Executive or director of the
Company and the Bank or any of their subsidiaries.  Indemnification for expense
shall not extend to matters for which the Executive has been terminated for
Cause.  Nothing contained herein shall be deemed to provide indemnification
prohibited by applicable law or regulation.  Notwithstanding anything herein to
the contrary, the obligations of this Section 13 shall survive the term of this
Agreement by a period of six (6) years.



 
b.
Insurance.  During the period in which indemnification of the Executive is
required under this Section, the Company and the Bank shall provide the
Executive (and his heirs, executors, and administrators) with coverage under a
directors’ and Executives’ liability policy at the expense of the Company and
the Bank, at least equivalent to such coverage provided to directors and senior
Executives of the Company and the Bank.



14.           Reimbursement of Executive’s Expenses to Enforce this
Agreement.  The Bank shall reimburse the Executive for all reasonable
out-of-pocket expenses, including, without limitation, reasonable attorney’s
fees, incurred by the Executive in connection with successful enforcement by the
Executive of the obligations of the Bank to the Executive under this
Agreement.  The Bank shall make such payments promptly and, in any event, not
later than March 15 of the year immediately following the year in which such
expense was incurred by Executive.  Successful enforcement shall mean the grant
of an award of money or the requirement that the Bank take some action specified
by this Agreement:  (i) as a result of court order; or (ii) otherwise by the
Bank following an initial failure of the Bank to pay such money or take such
action promptly after written demand therefor from the Executive stating the
reason that such money or action was due under this Agreement at or prior to the
time of such demand.


15.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 12 of this Agreement, either alone or
together with other payments and benefits which the Executive has the right to
receive from the Bank, would constitute a

 
11

--------------------------------------------------------------------------------

 

“parachute payment” under Section 280G of the Code, the payments and benefits
pursuant to Section 12 shall be reduced by the amount, if any, which is the
minimum necessary to result in no portion of the payments and benefits under
Section 12 being non-deductible to the Bank pursuant to Section 280G of the Code
and subject to the excise tax imposed under Section 4999 of the Code.  The
determination of any reduction in the payments and benefits to be made pursuant
to Section 12 shall be based upon the opinion of the Bank’s independent tax
counsel and paid for by the Bank.  In the event that the Bank and/or the
Executive do not agree with the opinion of such counsel, (i) the Bank shall pay
to the Executive the maximum amount of payments and benefits pursuant to Section
12, as selected by the Executive, which such opinion indicates there is a high
probability of such payments and benefits being deductible to the Bank and not
subject to the imposition of the excise tax imposed under Section 4999 of the
Code and (ii) the Bank may request, and the Executive shall have the right to
demand that they request, a ruling from the IRS as to whether the disputed
payments and benefits pursuant to Section 12 have such consequences.  Any such
request for a ruling from the IRS shall be promptly prepared and filed by the
Bank, but in no event later than thirty (30) days from the date of the opinion
of counsel referred to above, and shall be subject to the Executive’s approval
prior to filing, which shall not be unreasonably withheld.  The Bank and the
Executive agree to be bound by any ruling received from the IRS and to make
appropriate payments to each other to reflect any such rulings, together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.


16.           Injunctive Relief.  If there is a breach or threatened breach of
Section 11(g) of this Agreement or the prohibitions upon disclosure contained in
Section 10(c) of this Agreement, the parties agree that there is no adequate
remedy at law for such breach, and that the Bank shall be entitled to injunctive
relief restraining the Executive from such breach or threatened breach, but such
relief shall not be the exclusive remedy hereunder for such breach.  The parties
hereto likewise agree that the Executive, without limitation, shall be entitled
to injunctive relief to enforce the obligations of the Bank under this
Agreement.


 
17.
Successors and Assigns.



 
a.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Bank which shall acquire, directly or indirectly, by
merger, consolidation, purchase or otherwise, all or substantially all of the
assets or stock of the Company and the Bank.



 
b.
Since the Bank is contracting for the unique and personal skills of Executive,
Executive shall be precluded from assigning or delegating his rights or duties
hereunder without first obtaining the written consent of the Bank.



18.           No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such

 
12

--------------------------------------------------------------------------------

 

payment shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.


19.           Notices.  All notices, requests, demands and other communications
in connection with this Agreement shall be made in writing and shall be deemed
to have been given when delivered by hand or 48 hours after mailing at any
general or branch United States Post Office, by registered or certified mail,
postage prepaid, addressed to the Bank at their principal business offices and
to Executive at his home address as maintained in the records of the Bank.


20.           No Plan Created by this Agreement.  Executive and the Bank
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary.  Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.


21.           Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.


22.           Applicable Law.  Except to the extent preempted by Federal law,
the laws of the State of Connecticut shall govern this Agreement in all
respects, whether as to its validity, construction, capacity, performance or
otherwise.


23.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


24.           Headings.  Headings contained herein are for convenience of
reference only.


25.           Entire Agreement.  This Agreement, together with any understanding
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, other than written agreements with respect to specific
plans, programs or arrangements described in Sections 5 and 6.  Upon execution
of this Agreement, the employment agreement entered into between the parties on
June 4, 2002, will become null and void.


26.           Required Provisions.  In the event any of the foregoing provisions
of this Section 26 are in conflict with the terms of this Agreement, this
Section 26 shall prevail.


 
a.
The Bank’s board of directors may terminate Executive’s employment at any time,
but any termination by the Bank, other than Termination for Cause, shall not
prejudice Executive’s right to compensation or other benefits under this


 
13

--------------------------------------------------------------------------------

 

Agreement.  Executive shall not have the right to receive compensation or other
benefits for any period after Termination for Cause as defined in Section 11(d)
hereinabove.


 
b.
If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may in its
discretion:  (i) pay Executive all or part of the compensation withheld while
their contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.



 
c.
If Executive is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.



 
d.
If the Bank is in default as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under this
contract shall terminate as of the date of default, but this paragraph shall not
affect any vested rights of the contracting parties.



 
e.
All obligations under this contract shall be terminated, except to the extent
determined that continuation of the contract is necessary for the continued
operation of the Bank:  (i) by the Director of the OTS (or his designee), at the
time the FDIC enters into an agreement to provide assistance to or on behalf of
the Bank under the authority contained in Section 13(c) of the Federal Deposit
Insurance Act, 12 U.S.C. §1823(c); or (ii) by the Director of the OTS (or his
designee) at the time the Director (or his designee) approves a supervisory
merger to resolve problems related to the operations of the Bank or when the
Bank is determined by the Director to be in an unsafe or unsound condition.  Any
rights of the parties that have already vested, however, shall not be affected
by such action.



 
f.
Any payments made to employees pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.



 
g.
Notwithstanding anything in this Agreement to the contrary, in the event the
Executive is a Specified Employee (as defined herein), then, solely, to the
extent required to avoid penalties under Code Section 409A, the Executive’s
payments shall be delayed until the first day of the seventh month following the
Executive’s


 
14

--------------------------------------------------------------------------------

 

Separation from Service.  A “Specified Employee” shall be interpreted to comply
with Code Section 409A and shall mean a key employee within the meaning of Code
Section 416(i) (without regard to paragraph 5 thereof).




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.


Attest:
 
NEW ENGLAND BANK
               
/s/ Nancy L. Grady
 
By:
/s/Thomas O. Barnes
     
Chairman of the Board of Directors
               
Witness:
 
EXECUTIVE
                       
/s/ Nancy L. Grady
 
/s/ David J. O’Connor
   
David J. O’Connor
   
President and Chief Executive Officer







15




 